Case 3:20-cv-00444-CAB-WVG Document 8-1 Filed 03/27/20 PageID.28 Page 1 of 1



                 DECLARATION OF SERVICE BY E-MAIL and U.S. Mail

Case Name:     Pablo Labarrere, et al. v. University Professional and Technical Employees
               (UPTE), CWA 9119, et al.

No.:           20-cv-0444-CAB-WVG

I declare:

I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar, at which member’s direction this service is made. I am 18 years of age or
older and not a party to this matter.

On March 27, 2020, I served the attached NOTICE OF APPEARANCE OF DEFENDANT
ATTORNEY GENERAL OF CALIFORNIA XAVIER BECERRA by transmitting a true
copy via electronic mail to the following:

Mark T. Bennett, Esq. (SBN 89061)
Stephen J. Schultz, Esq. (SBN 90187)
Slovak Baron Empey Murphy & Pinkney LLP 2240 Fifth Ave.
San Diego, CA 92101
Telephone: (619) 501-4540
Bennett@sbemp.com

Ángel J. Valencia (D.C. Bar No. 1552471)
Milton L. Chappell (D.C. Bar No. 936153)
c/o NATIONAL RIGHT TO WORK LEGAL
DEFENSE FOUNDATION, INC.
8001 Braddock Road, Suite 600
Springfield, Virginia 22151
Telephone: (703) 321-8510
Ajv@nrtw.org
Mlc@nrtw.org



I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on March 27, 2020, at Los Angeles,
California.

              Todd Grabarsky                        Todd Grabarsky
                 Declarant                             Signature
